 _In the Matter of AMERICAN FRANCE LINE et al. UNITED FRUITCOM-PANY)andINTERNATIONAL SEAMEN'S UNION OF AMERICACase No. R-157CERTIFICATION OF REPRESENTATIVESFebruary 8, 1988On July 16, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled case.The Direction of Elections directed that,elections by secret ballot be conducted among the unlicensed personnelemployed in the deck, engine, and stewards' departments, except wire-less and radio operators, chief electricians on electrically driven ships,and junior engineers who hold licenses, on the vessels operated out ofAtlantic and Gulf ports by 52 named companies, including UnitedFruit Company, New York City. By a Supplemental Decision andDirection of Elections, issued September 17, 1937,2 similar electionswere directed to be held in nine additional companies.Supplemental,or amended decisions have also been issued in this case on August16,September 11, and November 10, 1937,3 dealing with various-matters which need not be set forth in detail here.Pursuant to these Decisions and Directions of Elections, an elec-tion by secret ballot has been conducted under the direction andsupervision of Elinore Morehouse Herrick, the Regional Director forthe Second Region (New York City), on the vessels operated out ofAtlantic and Gulf ports by United Fruit Company.On January 26,1938, the said Regional Director, acting pursuant to Article III, Sec-tion 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, issued and duly served upon the parties anIntermediate Report on the election.No objections or exceptions tothe Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote---------------------------------1479Total number of ballots cast---------------------------------1426Total number of votes in favor of International Seamen's Unionof America,or its successor,affiliated with the American Fed-eration of Labor-------------------------------------------3113 N L. It. B. 64.23 N. L R. B. 80.83 N. L R B 74 ; 3 N L. R B. 76 ; and 4 N. L R B. 112, respectively.142 DECISIONS AND ORDERS143;Total number of votes in favor of National Maritime Union ofAmerica, afflliated with the Committee for Industrial Organiza-tion--------------------------------------------------------1254Total number of votes in favor of neither organization--------90Totalnumber of blank ballots--------------------------------5Totalnumber of void ballots---------------------------------21Totalnumber of challenged ballots---------------------------25By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National LaborRelationsand 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beenselected by a majority of the unlicensed personnel employed in thedeck, engine, and stewards' departments, except wireless and radiooperators, chief electricians on electrically driven ships, and junior-engineers who hold licenses, on the vessels operated out of Atlanticand Gulf ports by United Fruit Company, New York City, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, National Maritime Union ofAmerica, affiliated with the Committee for Industrial Organization,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.